1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   ANDERS KARLSSON,                           )   Case No. CV 14-0420 FMO (Ex)
                                                )
12                       Plaintiff,             )
                                                )
13                v.                            )   CORRECTED JUDGMENT ON JURY
                                                )   VERDICT
14   GENE EWING, et al.,                        )
                                                )
15                       Defendants.            )
                                                )
16                                              )

17         This action was tried by a jury in Courtroom 6D of the First Street Courthouse, United

18   States District Court for the Central District of California, the Honorable Fernando M. Olguin,

19   United States District Judge, presiding. Plaintiff Anders Karlsson (“plaintiff”) appeared with

20   attorney Meir Westreich. Defendant Connie Troncale (“defendant”) appeared with attorney Gina

21   A. Leago. Trial commenced on July 10, 2018, and the jury returned a verdict on liability and

22   damages in favor of plaintiff on July 13, 2018. (See Dkt. 270, Redacted Verdict Form). The jury

23   also found that defendant acted with malice, oppression, or fraud. (See id. at 2).

24         On August 30, 2018, the court granted plaintiff’s motions to amend the Fourth Amended

25   Complaint and dismissed with prejudice plaintiff’s punitive damages remedy and equitable claims

26

27

28
1    and remedies.1 (See Dkt. 369, Court’s Order of August 30, 2018, at 3). Accordingly, IT IS

2    ADJUDGED as follows:

3           1. Plaintiff’s equitable claims and remedies and prayer for punitive damages are dismissed

4    with prejudice.

5           2. As to plaintiff’s claim that defendant committed fraud by misrepresentation, the jury

6    rendered a verdict against defendant.

7           3. As to plaintiff’s claim that defendant committed fraud by concealment, the jury rendered

8    a verdict against defendant.

9           4. As to plaintiff’s claim that defendant conspired with Maria Avelino and/or Catalina

10   Generoso to commit fraud on plaintiff, the jury rendered a verdict against defendant.

11          5. As to plaintiff’s claim that defendant aided and abetted Maria Avelino and/or Catalina

12   Generoso in committing fraud against plaintiff, the jury rendered a verdict against defendant.

13          6. As to plaintiff’s prayer for economic damages, the jury rendered a verdict finding that

14   plaintiff shall recover four-hundred thousand dollars ($400,000) from defendant.

15          7. As to plaintiff’s prayer for non-economic damages and prejudgment interest, the jury

16   rendered a verdict in defendant’s favor.

17          8. The Clerk is directed to enter Judgment Nunc Pro Tunc as of September 24, 2018.

18   Dated this 2nd day of October, 2018.

19

20                                                                       /s/
                                                                   Fernando M. Olguin
21                                                             United States District Judge

22

23

24      1
             On September 24, 2018, the court entered the Judgment. On September 26, 2018, the
     court filed an Amended Judgment to correct the inadvertent reference to plaintiff in paragraph 7.
25
     (See Dkt. 387, Amended Judgment). The Amended Judgment was dated September 26, 2018,
26   but since it merely corrected a clerical-type error, the court vacates that judgment, and now files
     the corrected Judgement nunc pro tunc effective September 24, 2018. See United States v. Allen,
27   153 F.3d 1037, 1044 (9th Cir. 1998) (“Nunc pro tunc signifies now for then, or in other words, a
     thing is done now, which shall have same legal force and effect as if done at time when it ought
28   to have been done.”).

                                                     2
